Citation Nr: 1609121	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-08 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral shoulders.

2.  Entitlement to service connection for a low back disability, claimed as back pain.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for headaches.

5.  Entitlement to an increased initial rating for traumatic brain injury (TBI), currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Veteran and Mr. J.K.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2015, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In December 2015, the Veteran submitted additional evidence directly to the Board. At that time, he also submitted a written waiver of local consideration of the evidence; this waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the issues on appeal must be remanded for further development.

The Veteran asserts that he developed shoulder and back disabilities following an in-service motor vehicle accident during his active duty service.  Currently, his service treatment records (STRs) do not confirm any such accident.  However, the Veteran has testified that he received treatment from a private hospital in Olsberg, Germany near Garrison Barracks following the incident, and the Board notes that often clinical or hospital records are stored in a separate place from general service treatment records.  On remand, the Veteran should be afforded the opportunity to provide additional detail concerning this hospitalization so that VA may search for any separately stored records.  The Veteran's service personnel records should also be secured.

With respect to the claim of entitlement to an increased initial rating for TBI, the Veteran was last afforded a VA examination in May 2010.  He has subsequently contended that his TBI symptoms have worsened.  See the October 2015 Board hearing transcript, pg. 8.  To this end, the Veteran recently submitted a November 2015 psychological evaluation by Dr. B.H., which describes the Veteran's worsening symptomatology.  The evidence of record is therefore unclear concerning the current severity of the Veteran's TBI.  Thus, to ensure that the record reflects the extent of this disability, an examination with findings responsive to the pertinent rating criteria is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Any outstanding VA treatment records should also be obtained.

As to the claimed headaches, the Veteran asserts that he suffers from headaches secondary to his service-connected TBI.  In the May 2010 VA examination report, the VA examiner noted the Veteran's report of headaches since his in-service head injury, and identified the headaches as a symptom of the TBI.  However, the examiner did not address the etiology of this condition.  As such, this matter presents certain medical questions, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Upon remand, a medical opinion is needed to address the outstanding questions of nexus pertaining to the pending claim, to include whether the Veteran suffers from headaches secondary to his service-connected TBI.

With regard to the claim of entitlement to service connection for gout, it is undisputed that the Veteran has been diagnosed with gout.  See, e.g., the VA treatment records dated March 2009, May 2009, and September 2009.  In addition, STRs dated July 1973 document treatment for blisters and sores on the bottoms of his feet.  The Board notes the Veteran's recent contention that his gout is a congenital disability, which was aggravated by his military service.  See the October 2015 Board hearing transcript, pg. 19.  The Board observes that congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 3.303(c), 4.9. VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA General Counsel's opinion, however, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

In sum, there remain questions as to the nature etiology of the Veteran's diagnosed gout that must be addressed on remand.  Colvin, 1 Vet. App. at 175; see also 38 C.F.R. § 3.159(c)(4) (2015).  

In addition, the Veteran asserted that he receives on-going treatment for gout and his shoulders at private treatment provider, Quick Care, and received treatment for his back from a Dr. Johnson in Gainesville.  See the October 2015 Board hearing, pgs. 13-14, 28.  As these records are not contained in the claims file, upon remand, VA should seek authorization from the Veteran to obtain these outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain any separately stored records from the facility in Olsberg, Germany near Garrison Barracks where he was hospitalized following his 1972 or 1973 motor vehicle accident.  

2. Obtain the Veteran's complete service personnel records.

3. With any necessary assistance from the Veteran, obtain all outstanding records of private treatment, including all records from Quick Care and Dr. Johnson in Gainesville.  See the October 2015 Board hearing, pgs. 13-14, 28.

4. Obtain all outstanding VA treatment records.

5. The Veteran should be afforded a VA examination to determine all manifestations and residuals associated with his service-connected TBI, and the severity of any such manifestations and residuals, as well as the etiology of his headache disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

a. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's TBI and any residuals consistent with the schedular criteria for evaluating residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.

b. In making his or her assessment, the examiner should identify all comorbid physical, neurological, or mental disorder(s), and state whether each is shown to be caused by the Veteran's TBI.  If any condition is not found to be caused by TBI, then the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of TBI.  If the manifestations cannot clearly be distinguished, the examiner should clearly so state.

c. The examiner should also specifically provide an opinion as to:

i. whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's headaches had their clinical onset during his active duty or are otherwise related to such service, to include his documented head injury therein; and 

ii. whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's headaches were either (1) caused or (2) aggravated (permanently worsened beyond natural progression) by his service-connected TBI.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

6. Then refer the VA claims file to an examiner with appropriate expertise in order to address the etiology of Veteran's diagnosed gout.  The Veteran does not need to be examined, unless the examiner determines otherwise.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.

a. Does the Veteran's diagnosed gout constitute a congenital defect or disease?  For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating." Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).

b. If the Veteran's gout is considered a congenital defect, is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran incurred any superimposed disease or injury on such congenital defect during active duty service?  If the answer to the above question is "Yes," please describe the resultant disability.

c. If the gout is a congenital disease, did it clearly and unmistakably (undebatably) pre-exist the Veteran's active duty military service?  If gout pre-existed service, was it clearly and unmistakably not permanently aggravated beyond its natural progress during service?

d. If gout is a congenital disease that did not pre-exist service or is not of congenital origin, is it at least as likely as not (i.e., a 50 percent or greater probability) that it had its clinical onset in service or is otherwise related to service, to include documented foot problems therein?

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

7. Then, after taking any additional development deemed necessary, readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

